Citation Nr: 1302681	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from May 29, 2003 to April 28, 2011, and as 70 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from March 1969 to March 1971, to include service in Vietnam. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Roanoke, Virginia, which granted an initial increased rating of 50 percent for PTSD, effective from May 29, 2003, the date of the original service connection claim for PTSD.  In March 2011, the Board denied the claim for an initial evaluation in excess of 50 percent for the period from May 29, 2003 to July 1, 2009, and remanded the issue of entitlement to an evaluation in excess of 50 percent for the period from July 2, 2009.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the decision portion of the Board's March 2011 decision and remand.  That same month, the Court issued an Order vacating the decision portion of the March 2011 Board decision.  

In October 2012, the Appeals Management Center (AMC) increased the Veteran's evaluation for PTSD to 70 percent, with an effective date of April 29, 2011.  

In October 2010, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2012, the Veteran filed a claim (VA Form 21-8940) for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), in the case, the RO in Roanoke, Virginia.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  For the period from May 29, 2003 to April 28, 2011, the Veteran's PTSD has been shown to have been manifested by symptoms such as nightmares, irritability, social isolation, hypervigilance, and impaired concentration; and occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but not to have been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships. 

2.  As of April 29, 2011, the Veteran's PTSD is shown to have been productive of symptoms that include nightmares, irritability, social isolation, hypervigilance, anger, and impaired concentration; but not total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the period from May 29, 2003 to April 28, 2011, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012). 

2.  As of April 29, 2011, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements) 

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in August 2003 (addressing the elements of service connection prior to the grant of service connection for PTSD), and again in May 2005 (addressing the elements pertinent to the increased rating claim).  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient, and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  The Veteran and his spouse provided testimony at a Board hearing held before the undersigned Veterans Law Judge in September 2010.  The Veteran has been afforded several examinations.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, three examinations were conducted by QTC (November 2003, May 2005, and July 2009).  In April 2011, the Veteran was afforded another examination, and a VA disability benefits questionnaire was completed.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

On May 29, 2003, the Veteran filed an original service connection claim for PTSD.  By rating action of April 2004, service connection was granted for PTSD, for which an initial 30 percent evaluation was assigned, effective from May 2003.  In the August 2005 rating action on appeal, the RO granted an increased initial evaluation of 50 percent for PTSD, effective May 29, 2003, the date of the original service connection claim for PTSD. 

In March 2011, the Board denied the claim for an evaluation in excess of 50 percent for the period from May 23, 2003 to July 1, 2009, and remanded the issue of entitlement to an evaluation in excess of 50 percent for PTSD as of July 2, 2009, for additional development.  The appellant appealed to the Court, and in December 2011, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the decision portion of the Board's March 2011 decision and remand.  That same month, the Court issued an Order vacating the decision portion of the March 2011 Board decision.  In October 2012, the Appeals Management Center (AMC) increased the Veteran's evaluation to 70 percent, with an effective date of April 29, 2011.  Given the foregoing, the issue may be characterized as entitlement to an initial evaluation in excess of 50 percent from May 23, 2003 to April 28, 2011, and entitlement to an evaluation in excess of 70 percent as of April 29, 2011.


II.  Increased Initial Evaluation

The Veteran contends that an initial evaluation in excess of 50 percent is warranted for his service-connected PTSD prior to April 29, 2009, and that an evaluation in excess of 70 percent is warranted thereafter. 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32). 

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 



A.  May 29, 2003 to April 28, 2011

The relevant medical evidence is summarized as follows: a QTC examination was conducted in November 2003, and the Veteran's records were reviewed.  The report indicates that the Veteran was employed as an engineer and that he had been married for almost 20 years and had 4 children, one of whom lived at home.  He described marital problems and also indicated that he did not have any friends and was not involved in community activities except for attending church, weekly.  The Veteran's reported symptoms included: decreased energy and libido; nightmares; sleep impairment; angry episodes; isolation; avoidance; startle response; and hypervigilance.  He denied having suicidal ideation or any suicide attempts.  Mental status examination revealed that the Veteran was well-groomed and fully oriented.  Mood was depressed and the Veteran acknowledged having paranoid ideation, as well as some violent thoughts, without suicidal ideation.  There was an indication of mild memory deficit.  He denied having obsessions or compulsions.  Chronic PTSD and dysthymia were diagnosed, and a GAF (Global Assessment of Functioning) score of 56-58, related to PTSD was assigned. 

The file contains a private medical report dated in late March 2005, at which time the Veteran was seen for a neurological evaluation following a possible seizure episode occurring earlier in March 2005.  At that time, the Veteran was at work arguing with his boss, and became extremely angry when his body shut down and he passed out.  The Veteran was brought to the emergency room, and it was noted that he was having flashbacks to Vietnam and was very emotional.  A CT (computerized tomography) scan revealed a pituitary macroadenoma.  An impression of questionable seizure or pseudo-seizure given the diagnosed PTSD, was made.  A subsequent private medical record indicates that the pituitary tumor was excised later in 2005. 

A PTSD examination was conducted by QTC in May 2005, and the claims file and medical records were reviewed.  The Veteran's reported symptoms included: nightmares and intrusive thoughts of Vietnam; isolation; irritability; insomnia; exaggerated startle response; and hypervigilance.  The Veteran indicated that his PTSD symptoms had greatly impaired his career, citing his pay as related to his qualifications, and problems with his boss and authority figures in general, as examples.  He also indicated that he and his wife were estranged, as she was fed up with him.  The Veteran noted that he had a panic attack and angry episode in April 2005 following a poor evaluation at work, with no such subsequent incidents.  His last outpatient care was received through VA in October 2003.  The report indicated that the Veteran had a Bachelor of Science degree in electrical engineering, that he had been married for 28 years, and that he had four children. 

A mental status examination showed that the Veteran was well-oriented and that his speech was normal, his affect was restricted, and that his mood was frustrated.  Thoughts were goal-directed, and there was no evidence of memory or cognition impairment.  Insight and judgment were fair.  He denied having any hallucinations.  PTSD was diagnosed, and a GAF score of 55 was assigned. 

The file contains a PTSD fact sheet issued by VA, entitled "Findings from the National Vietnam Veterans' Readjustment Study" indicating that the most important overall conclusion reached revealed that the majority of Vietnam Veterans appeared to have successfully readjusted post-war and were experiencing few symptoms of psychological disorders with a substantial minority experiencing from more significant problems and symptoms.  Also on file is information from the Bureau of Labor statistics , relating to occupational employment and wages in May 2005, reflecting that the estimated income for an electronic engineer in Virginia was $ 83,710.00. 

In a statement provided in June 2006, the Veteran reported that his PTSD was productive of deficiencies at work; anxiety attacks; episodes of anger; flashbacks and sleep impairment. 

A report from the Vet Center, dated in November 18, 2008, is authored by a licensed social worker, and shows that the Veteran complained of an increase in intrusive recollections of Vietnam and of symptoms of isolation, to the point that he did not associate with any people other than those associated with his Vet Center treatment group.  The Veteran's symptoms were described as flashbacks and nightmares occurring weekly; years of extreme difficulty communicating with family, co-workers and friends; avoidance of reminders of Vietnam; isolation from social activities; extreme anger from time to time; sleep impairment; difficulty concentrating at home and work; depressed mood and anxiety.  Mental status examination revealed that the Veteran felt depressed and suspicious.  An increase in severity of PTSD during the past few years was noted.  The Veteran's PTSD symptoms were assessed as severe with deficiencies in all areas including work, school and family relations.  It was also commented that his judgment, thinking and communicating with others consistently interfered with his routine daily activities.  The record also indicated that the Veteran had secondary symptoms of depression which had affected his ability to function in a social or work environment.  Chronic PTSD was diagnosed, and a GAF score of 45 was assigned. 

The claims file includes VA progress notes, dated in between June 2003 and February 2011.  Overall, these reports show that the Veteran complained of symptoms that were listed as: anger; exaggerated startle response; intrusive symptoms; flashbacks; insomnia and nightmares.  It was noted that the Veteran might have sleep apnea, which was exacerbating his PTSD symptoms.  These reports contain multiple notations that the Veteran continued to have chronic PTSD symptoms.  They show that he had a depressed, fair, or improved, mood, and fair sleep.  They repeatedly note the following: the Veteran was tolerating his medications without side effects.  He denied lethal ideations, substance use, and psychotic symptoms.  He reported that he lived with his wife and worked as an electrical engineer.  On examination, he was casually and neatly dressed and was cooperative.  Psychotic symptoms were not present.  Mood was euthymic, and affect was appropriate.  He did not express homicidal or suicidal ideation (there are some notations of passive suicidal ideation without plan or intent, and "intact" or "fair" insight and judgment, prior to mid-2005).  Insight and judgment were unimpaired.  The diagnoses were chronic PTSD, and MDD (major depressive disorder), recurrent.  A June 2003 report contains a GAF score of 52.  Reports, dated in 2004, note that he remains active in daily affairs, and that he had speech with normal rhythm and flow, logical and goal-directed thoughts, no active delusions or hallucinations, and fair attention and concentration span, with no memory problems.  

The claims file contains a statement to the Veteran from his employer dated in April 2009 stating that due to the threatening nature of comments made at work and of other behavioral concerns stemming from an incident in late March 2009, he would be required to attend and cooperate with a fitness for duty evaluation before being eligible to return to work.  He was informed that he would be on administrative leave pending the evaluation and that failure to comply could result in a disciplinary action or termination. 

A PTSD examination was conducted by QTC in July 2009; the date of the examination is listed as July 1, 2009.  The Veteran's reported symptoms included: impaired concentration and memory; insomnia; flashbacks, sleep impairment; and irritability.  It was noted that the Veteran had been suspended from work for 30 days in or around March 2009, following arguing with, and threatening his supervisor.  It was noted that had been employed as an engineer for 20 years and had been with another firm as an engineer for 11 years prior to that.  The report indicated that the Veteran's relationship with is co-workers and supervisor was poor "at times."  It was further explained that he had no friends and was isolated from his family. 

Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Affect and mood were constricted and flattened.  Communication and speech were normal.  There were indications of impaired attention/focus on serial seven testing.  There was no evidence of suspiciousness, panic attacks, hallucinations, delusions or obsessive rituals.  Thought process was appropriate, and the examiner stated that the Veteran was able to read and understand directions without evidence of slowed thought or confusion.  Abstract thinking was normal and judgment was not impaired.  Mild memory impairment, consistent with forgetting names, directions and recent events, was noted.  Suicidal and homicidal ideation were absent on examination, although the Veteran admitted to having occasional suicidal thoughts without any intent.  Behavioral and social impairment associated with PTSD was described as: avoidance from crowds; isolation from the family; constant arguments with spouse; and irritable outbursts at work resulting in a 30-day suspension.  PTSD was diagnosed and a GAF score of 60 was assigned. 

In summary the examiner stated that mentally, the Veteran did not have difficulty performing the activities of daily living, but had difficulty establishing and maintaining effective work and social relationships due to arguments with his wife, distancing from his family and an outburst at work resulting in a 30-day suspension.  It was noted that he also had difficulty understanding complex commands due to decreased memory and concentration.  The examiner commented that the Veteran did not appear to pose any threat of danger or injury to himself or others. 

A report from the Vet Center, dated in September 2010, states that it is a summary of the Veteran's treatment for the period from June 10, 2009 to September 15, 2010.  It notes that the Veteran has recurrent and intrusive distressing recollections of combat, recurrent distressing dreams, and conflict with his workplace supervisor which he claimed had humiliated him.  There were "no signs to indicate that he suffers from memory loss."  The report states that adjustments were made at his employment, specifically, that the Veteran was allowed to return to work and was reassigned to a new supervisor whom acts as a liason between both parties.  On examination, the Veteran was well-groomed and neatly dressed.  He was anxious and irritable and struggled to control his anger.  He was noted to have depression and extreme anxiety that have affected his daily level of function and quality of life.  

The Veteran and his spouse presented testimony at a Board hearing held in September 2010.  The Veteran mentioned a disciplinary incident at work which occurred in March 2009, following which he was suspended for 30 days.  The Veteran indicated that subsequent to that time he was still working full-time, but struggling, with no further disciplinary problems.  He mentioned that he was isolated at work and was not very communicative.  His wife indicated that the Veteran was making far less money than he should be, given his experience and education and stated that he had been held back due to his PTSD symptomatology. 

At issue in this case is the question of whether an initial evaluation in excess of 50 percent is warranted for PTSD for the portion of the appeal period extending from May 29, 2003, to July 1, 2009, when the Veteran was evaluated by VA. 

The evidence establishes that consistently since service connection has been established for PTSD effective from May 2003, steady symptoms of sleep impairment, disturbances of motivation and mood, hypervigilance, irritability, isolation, occasional anger, and difficulty concentrating at home and work; and anxiety have been documented, which are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  In addition, GAF scores assigned during the appeal period have ranged from 45 to 60, generally reflecting moderate to serious impairment. 

Socially, the evidence reflects that the Veteran has been in a stable marital situation, having been married for approximately 30 years, albeit with some indication of conflict in the relationship attributed to his difficulties.  It appears that he has interaction with his children, and with the Vet Center in an individual and group treatment setting.  These findings in and of themselves are inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  It does appear, however, that the Veteran has some social impairment and difficulty getting along with others, particularly in a work-setting, consistent with difficulty in establishing and maintaining effective work and social relationships as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD. 

Industrially, the evidence contained in the file reflects that the Veteran has an engineering degree and that he has been employed as an engineer with the same firm for 20 years, with 11 years of experience with another firm prior to that.  The Veteran has maintained employment in a full-time capacity the entire time during the time period on appeal, in a somewhat isolated position, but with the ability to generally interact adequately with his co-workers and supervisor, except for a panic attack and angry episode in about April 2005, with no such subsequent incidents until an incident in March 2009, which resulted in a 30-day suspension following an argument with his supervisor. 

Clinical records and examination reports, to include November 2003 and July 2009 QTC examination reports, revealed indications of mild memory impairment and impaired attention/focus on serial seven testing, and that the Veteran was able to read and understand directions without evidence of slowed thought or confusion.  Overall, it was assessed (in the 2009 QTC examination report) that the Veteran had difficulty establishing and maintaining effective work and social relationships and difficulty understanding complex commands due to decreased memory and concentration, all of which are consistent with the continued assignment of a 50 percent evaluation.  See DC 9411.  

The GAF scores assigned during the appeal period have been indicative, generally, of moderate impairment.  In this regard, GAF scores of 56-58, 55 and 60 were assigned upon QTC examinations of November 2003, May 2005 and July 2009, respectively.  A June 2003 VA progress note contains a GAF score of 52.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning, and in this case, the scores reflect that the symptomatology was essentially unchanged throughout the course of the appeal period, and that the scores were consistent with the assignment of a 50 percent evaluation.  

The Board acknowledges that the appellant has asserted that his PTSD disability has been more severe than the assigned disability rating reflects.  He maintains that he experiences problems with his work and daily activities that are due to the PTSD disability, to include a lack of advancement and increase in pay.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009). 

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence and clinical findings comporting with the applicable rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the PTSD disability on appeal.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (generally, the Board has been directed to consider only those factors contained wholly in the rating criteria).  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to PTSD since they consider the overall industrial impairment due to his psychiatric illness.  The statements and lay testimony of the Veteran and his spouse have also been considered together with the probative medical evidence clinically evaluating the severity of the PTSD disability symptoms.  To the extent that the Veteran and his wife have asserted that the Veteran's PTSD has hindered his promotion potential and salary, there is no relevant evidence in the record from the Veteran's employer establishing that his PTSD is the cause of any lack of advancement or increase in pay.  The Board further points out that any actions by his supervisors in relation to his behavior would be considered less probative of the issue on appeal than the medical evidence pertaining to the severity of his symptoms.     

Neither the lay nor the clinical evidence provides a basis for the assignment of an initial rating in excess of 50 percent for PTSD prior to April 29, 2009, as the findings needed for the next higher evaluation are not demonstrated.  As such, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for the period from May 29, 2003 to April 28, 2011.  Accordingly, the claim must be denied. 

In reaching this decision, the Board has considered a November 2008 Vet Center report, which assigned a GAF score of 45.  In this regard, a review of the December 2011 Joint Motion shows that it was agreed that "the Board failed to adequately explain why a 70 percent rating was not warranted prior to July 2, 2009, given a November 2008 Vet Center evaluation record which noted that Appellant's PTSD symptoms were severe with deficiencies in all areas including work, school, and family relations and assigned a global assessment functioning (GAF) score of 45."  The Joint Motion further noted that in the Board's March 2011 decision, it had discounted the GAF score of 45 because it was an "aberration in light of the clinical evidence and findings which were made previous and subsequent to that time."  However, the Joint Motion states that while this was true for the period prior to the point at which the GAF score was assigned in November 2008, the evidence following the assignment of that GAF score "reflects serious problems - he was suspended from work due to threatening comments made at work and behavior concerns due to a March 2009 incident."  The Joint Motion further discussed the findings in the July 2009 QTC examination report, and stated that, "[T]he BVA did not adequately account for such evidence.  Such symptoms appear to be more serious that a 60 GAF score but the Board asserted it was not."  Finally, the Joint Motion stated that the Board had discounted the Veteran's wife's testimony that the Veteran had difficulty at work "because there was no support for the conclusion that the 30-day suspension was due to his PTSD.  However, the July 2009 examiner, the Veteran, and his wife, did relate the incident to his PTSD, and even his employer identified that cause of his suspension as threatening comments and behavioral concerns, items which are symptoms of PTSD."  

As an initial matter, the Board's March 2011 decision did not discount the Veteran's wife's testimony that the Veteran had difficulty at work "because there was no support for the conclusion that the 30-day suspension was due to his PTSD."  In any event, the Board accepts that the Veteran was suspended due to an outburst of anger.  His arguments primarily assert that an increased rating is warranted due to his difficulties at work, to include outbursts of anger, and anxiety.  However, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the evidence indicates that adjustments were made at his employment, specifically, that the Veteran was allowed to return to work and was reassigned to a new supervisor whom acts as a liason between both parties.  See September 2010 Vet Center report.  Notwithstanding the 30-day suspension, the Veteran continued to work full-time throughout the entire time period in issue.  

The Board has considered that the November 18, 2008 Vet Center report includes a GAF score of 45, which indicates serious symptoms or a serious impairment.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  Here, the November 2008 GAF score appears to be an aberration when it is considered in context with the surrounding evidence, and it is not sufficiently supported by the associated findings.  Those findings note that he was alert and fully oriented to time and place, with rational thinking that was at times goal-directed, with no indication of psychosis.  He did not verbalize and homicidal or suicidal ideations.  Judgment and insight were intact.  Mood was depressed and he was withdrawn, with labile effect.  With regard to the other evidence of record dated near this point in time, VA progress notes dated prior to, and after, this report (specifically November 17, 2008 and December 17, 2008) show that the Veteran's sleep was fair, and that he was tolerating his medications without side effects.  He denied lethal ideations, substance use, and psychotic symptoms.  He reported that he lived with his wife and worked as an electrical engineer.  On examination, he was casually and neatly dressed and was cooperative.  Psychotic symptoms were not present.  Mood was depressed, and affect was appropriate.  He did not express homicidal or suicidal ideation.  Insight and judgment were unimpaired.  In his next examination (the July 2009 QTC examination), he received a GAF score of 60, which is evidence of moderate symptoms.  This score of 60 is in accord with the associated findings, which show inter alia that the Veteran was well-oriented and appropriately groomed, with normal communication and speech, appropriate thought process, no more than mild memory impairment, and that there was no evidence of suspiciousness, panic attacks, hallucinations, delusions, or obsessive rituals.  The Board therefore finds that when the November 2008 Vet Center report is considered in context with the other medical evidence of record, that this evidence is insufficient to warrant an initial evaluation in excess of 50 percent.  

B.  As of April 29, 2011

In October 2012, the AMC increased the Veteran's evaluation to 70 percent, with an effective date of April 29, 2011.  Because this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue at this point is therefore whether an evaluation in excess of 70 percent as of April 29, 2011.  

The relevant medical evidence during this time period consists of two VA examination reports, and VA progress notes.

The VA progress notes, dated in June and August of 2011, note chief complaints of nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, depressed/anxious/irritable mood, hypervigilance, nightsweats, exaggerated startled response, memory problems, relationship difficulties with others.  They contain findings very similar to those noted in Part I, to include findings of chronic PTSD symptoms, fair mood, and improved sleep.  He was noted to be compliant with his medications and to be tolerating them well without any side effects.  He denied lethal ideations, substance use, and psychotic symptoms.  There was no evidence of psychotic symptoms was not present.  He did not express current suicidal or homicidal ideation.  Mood was euthymic.  Affect was constricted.  Insight and judgment were unimpaired.  He stated that he lives with his wife.  In addition, a June 2011 statement from H.S., D.O., notes a long list of medical conditions, to include diabetes, hypertension, prostate cancer, and a (postoperative) brain tumor, and states, "Due to the combination of his medical problems, he requires unpredictable rest times throughout the day and multiple days resting at home each month.  In my opinion this makes him unable to compete for and hold any gainful employment.  This condition should be considered permanent."

A VA PTSD examination report, dated in April 2011, indicates that the Veteran was afforded an examination on April 29, 2011.  The report shows that the examiner indicated that the Veteran's claims file and medical records had been reviewed.  The report notes the following: there was no history of psychiatric hospitalization.  The Veteran has received ongoing group and individual therapy since 2003.  The effectiveness of treatment was "fair," with effective treatment using medications and therapy.  The Veteran has been married for 33 years, and has a fair relationship.  He has four children and has fair relationships with them.  He had a "limited" degree and quality of social relationships.  He played golf.  There was no history of suicide attempts, or violence or assaultiveness.  He continued to work full-time and was planning to retire because he was not getting along with others.  On examination, he was clean, neatly groomed, and appropriately dressed.  Speech was unremarkable.  Affect was constricted.  Mood was hopeless.  Attention was intact.  He was able to do serial 7s, and to spell a word forward and backward.  He was oriented to person, place, and time.  Thought process was unremarkable.  For judgment, he "understands the outcome of behavior."  There were no delusions, no obsessive or ritualistic behavior, and no panic attacks.  He had sleep impairment.  There were no homicidal or suicidal thoughts.  Impulse control was fair.  He was able to maintain personal hygiene, and there was no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  His symptoms were characterized as continuous, without remission, "severe and everyday," and were noted to have affected his behavior at home and at work.  Problems related to occupational duties were: assigned to different duties, difficulty following instructions, and poor social interaction.  The Axis I diagnoses were chronic PTSD, and MDD.  The Axis V diagnosis was a GAF score of 45.  Prognosis was fair with medications.  His PTSD has affected his mood, family and work environment.  

A VA PTSD disability benefits report (DBQ) report, dated in August 2012, was written by a psychologist, and states that the Veteran's claims file was reviewed.  The report shows the following: the Veteran complained that he was cold and distant with his wife.  He had attended social outings with his wife infrequently over the past year.  He had attended three churches over the past year, which he attributed to his feelings of disconnection from others.  He stated that he did not sleep in the same room as his wife because he kicked in his sleep, and had nightmares.  He had recently threatened to shoot a neighbor's dog for coming onto his property.  He felt detached from his four children (all adults), with whom he communicated infrequently.  He had no thoughts of harming anyone, but was often angry and hostile.  He retired early from his job in June 2011, prior to that he had often argued with his supervisor, and he did not want the situation to escalate.  He had also had problems concentrating at work and often had to work late to complete his duties.  The psychologist stated that given the severity of his PTSD, it would be expected that he would display in many work settings deficiencies in his occupational functioning and have problems attaining and sustaining both sedentary and physical employment.  It would be hard for him to work closely with others or to communicate with customers due to his irritability and hypervigilance.  Problems with concentration would also contribute to his impairment.  The Veteran reported having suicidal ideation six months before, but not currently.  His symptoms included disturbance of motivation and mood, difficulty in establishing and maintaining effective relationships, and suicidal ideation.  The diagnosis was chronic PTSD, with an Axis V diagnosis of 45.  The Veteran's level of occupational and social impairment was characterized as "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The psychologist concluded that the Veteran might be able to secure and maintain substantially gainful employment in work settings where he would have limited interactions with others and need moderate levels of concentration to complete work tasks.  He further concluded, "Considering the above evidence collectively the examiner's opinion is that it is less likely than not (less than 50 percent probability) that the Veteran's service connected disorder of Post-Traumatic Stress Disorder, Chronic would render the Veteran unable to secure and maintain substantially gainful employment at this time."  

The Board finds that as of April 29, 2011, an evaluation in excess of 70 percent is not warranted.  The findings in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal ideation (i.e., one report) or homicidal ideation, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for an evaluation in excess of 70 percent have been met.  In this regard, there is no evidence to show that his symptoms are productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, nor are the other PTSD symptoms shown to have resulted in such impairment.  Id.  These findings indicate, inter alia, that there is no evidence of behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  See DSM-IV.  The April 2011 VA examination report shows that the Axis V diagnosis was a GAF score of 45, which is evidence of severe symptoms.  However, the Veteran's speech and thought process were unremarkable, and his attention was intact.  There were no delusions, no obsessive or ritualistic behavior, and no panic attacks.  He had sleep impairment.  There were no homicidal or suicidal thoughts.  Impulse control was fair.  He was able to maintain personal hygiene, and there was no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  The August 2012 examiner determined that the Veteran's level of occupational and social impairment was characterized as "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  This corresponds to the criteria for a 70 percent evaluation.  See DC  9411.  He also determined that it is less likely than not that the Veteran's service connected disorder of PTSD would render him unable to secure and maintain substantially gainful employment.  

In summary, the Veteran has had difficulties at his place of employment, however, he voluntarily retired in June 2011 after over 20 years of full-time work with the same employer, and the Veteran's symptoms are not shown to be sufficiently severe to have resulted in total occupational and social impairment due to the required severity of psychiatric symptoms, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 70 percent evaluation. 

C.  Conclusion

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted. 

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Extraschedular Consideration and TDIU

In this case, the Veteran has requested extraschedular consideration based on contentions that his PTSD has caused marked interference with employment, in the form of hindering his promotion potential and depressing his salary level, in light of his education and experience.  An increased evaluation for the PTSD disability could be granted on an extraschedular basis if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The record shows that the appellant has not required any hospitalization for the service-connected PTSD disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the currently assigned ratings, even with consideration of the Veteran's contentions of marked interference with employment caused by PTSD.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the PTSD disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds no evidence that the PTSD disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for PTSD, but the required manifestations have not been shown in this case.  The Board further finds no evidence of an exceptional disability picture in regard to the PTSD disability.  In this case, the reported symptomatology of the PTSD disability fits squarely within the relevant rating scheme for psychiatric disabilities.  There is no history of hospitalizations for psychiatric symptoms, and the Veteran voluntarily retired in June 2011 after over 20 years of full-time work with the same employer.  In short, the rating criteria contemplate not only the appellant's symptoms but the severity of the disability.  The appellant has not offered any persuasive evidence of symptoms due to the PTSD disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the PTSD disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record shows that the Veteran has been employed full-time as an engineer from the beginning of the appeal period until his voluntary retirement in June 2011.  An August 2012 VA opinion indicates that he is employable.  Thus, at this point, there is no cogent evidence of unemployability and it is inappropriate for the Board to take jurisdiction over a TDIU issue.  Id.  As previously noted, the Veteran filed a claim for TDIU in January 2012, this claim has not yet been adjudicated by the RO, and it has been referred to the RO for appropriate action.  


ORDER

For the period from May 29, 2003 to April 28, 2011, an initial evaluation in excess of 50 percent for PTSD is denied.

As of April 29, 2011, an evaluation in excess of 70 percent for PTSD is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


